Citation Nr: 1429522	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

		
THE ISSUES

1.  Entitlement to service connection for chronic venous insufficiency (also claimed as bilateral lower extremity edema) to include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an July 2007 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for chronic venous insufficiency (also claimed as bilateral lower extremity edema) to include as secondary to service connected diabetes mellitus.  On his February 2014 substantive appeal (Form 9) he requested to appear at a hearing before the Board at a local VA office for all issues listed.  The requested hearing has not yet been scheduled.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal the Veteran has not withdrawn the request for a hearing before the Board at the local regional office.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a VLJ of the Board at the local regional office, following the procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



